     Case 1:20-cv-01430-DAD-BAM Document 13 Filed 03/31/21 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    IAN WILSON,                                       Case No. 1:20-cv-01430-DAD-BAM (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         REGARDING DISMISSAL OF ACTION FOR
13           v.                                          FAILURE TO STATE A CLAIM
14    TORRES, et al.,                                    (ECF No. 12)
15                       Defendants.                     FOURTEEN (14) DAY DEADLINE
16

17          Plaintiff Ian Wilson (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
18   action under 42 U.S.C. § 1983. Plaintiff initiated this action on October 7, 2020, and paid the
19   filing fee on November 24, 2020. As Plaintiff’s complaint was unsigned, the Court stuck it from
20   the record. Plaintiff filed a first amended complaint on November 10, 2020 (Doc. 9) which was
21   screened by the Court. The Court found Plaintiff had stated cognizable claims and was given the
22   option to notify the Court that he was willing to proceed on the cognizable claims or he could
23   amend the complaint. (Doc. 11.) Plaintiff second amended complaint, filed on March 25, 2021,
24   is currently before the court for screening. (Doc. 12.)
25          I.      Screening Requirement and Standard
26          The Court is required to screen complaints brought by prisoners seeking relief against a
27   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
28
                                                        1
     Case 1:20-cv-01430-DAD-BAM Document 13 Filed 03/31/21 Page 2 of 10


 1   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

 2   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

 3   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

 4           A complaint must contain “a short and plain statement of the claim showing that the

 5   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 6   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 7   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 8   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

 9   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

10   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

11           To survive screening, Plaintiff’s claims must be facially plausible, which requires

12   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

13   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret

14   Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully

15   is not sufficient, and mere consistency with liability falls short of satisfying the plausibility

16   standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

17           II.     Plaintiff’s Allegations

18           Plaintiff is currently housed at Valley State Prison in Chowchilla, California. The events

19   in the complaint allegedly arose at Valley State Prison. Plaintiff names the following defendants:

20   (1) Rachelle Torres, doctor; (2) Delia Pagal, RN; (3) Harminder Longia, PT&S; and (4) Kiran
21   Toor, doctor.

22
             Plaintiff’s claim 1 alleges a right to medical care. Plaintiff alleges as follows:
23
                 “In October, 2019, defendant Longia cancelled scheduled surgery for a reason
24       unrelated to the need for surgery. Plaintiff had been diagnosed with hypercele and
25       surgery had been deemed necessary. Defendant Longia knew that plaintiff faced a
         substantial risk of serious harm and disregarded that risk by failing to take reasonable
26       measures to abate it. Defendant Longia is liable.

27              “On or about August 15, 2019, Defendant Toor noted bilateral hydrocele which
         appears to be chronic. Regardless, defendant Toor did not do anything for the plaintiff
28
                                                          2
     Case 1:20-cv-01430-DAD-BAM Document 13 Filed 03/31/21 Page 3 of 10


 1       to relieve his pain and discomfort (i.e., no medication was given).
 2               “In October, 2019, defendant Pagal cancelled scheduled surgery for a reason
 3       unrelated to the need for surgery. Defendant Pagal knew that Plaintiff faced a
         substantial risk of serious harm and disregarded that risk by failing to take reasonable
 4       measures to abate it.

 5               “On or about March 24, 202, Defendant Torres cancelled surgery for reasons
         unrelated to the need for surgery. Defendant Torres was aware of the substantial risk of
 6       serious harm to the plaintiff but disregarded that risk by failing to take reasonable
 7       measures to abate it.”

 8   In claim 2, Plaintiff alleges “federal tort claims act” and “state tort claims” of “professional

 9   negligence, “and reincorporates the prior allegations.”

10           As remedies, Plaintiff seeks monetary damages.

11           III. Discussion

12           Plaintiff’s complaint fails to comply with Federal Rule of Civil Procedure 8 and fails to

13   state a cognizable claim under 42 U.S.C. § 1983. Despite being provided relevant legal and

14   pleading standards, Plaintiff has been unable to cure the deficiencies.

15           A. Request for Judicial Notice of Prior Complaints

16           Plaintiff states he relies “upon his prior /previous filings with this court,” and asks the

17   Court to take judicial notice of these filings.
             Pursuant to Rule 201 of the Federal Rules of Civil Procedure, Courts may take judicial
18
     notice of “a fact that is not subject to reasonable dispute because it ... can be accurately and
19
     readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
20
     201(b). The Court takes judicial notice of the federal dockets and filings available through the
21
     PACER system. See Lee v. City of Los Angeles, 250 F.3d 668, 689-90 (9th Cir. 2001) (under
22
     Federal Rule of Evidence 201, courts may take judicial notice of facts contained in public records
23
     that are not subject to reasonable dispute). The Court takes judicial notice of its docket and that
24
     Plaintiff has filed prior complaints. However, the Court does not take judicial notice of the
25
     contents of prior filings or the facts alleged therein because these are facts subject to reasonable
26
     dispute.
27
             Moreover, in the Court’s screening order, Plaintiff was advised that an amended
28
                                                         3
     Case 1:20-cv-01430-DAD-BAM Document 13 Filed 03/31/21 Page 4 of 10


 1   complaint supersedes the original complaint, and that his amended complaint must be complete in
 2   itself without reference to the prior or superseded pleadings. Plaintiff was told that the amended
 3   complaint must be complete in and of itself. (See Doc. 11, p.13.) Plaintiff has failed to follow
 4   the Court’s orders.

 5          B. Federal Rule of Civil Procedure 8

 6          Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain

 7   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed

 8   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 9   supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

10   omitted). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to

11   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570,

12   127 S.Ct. at 1974). While factual allegations are accepted as true, legal conclusions are not. Id.;

13   see also Twombly, 550 U.S. at 556–557.

14          Although Plaintiff's complaint is short, it, once again, is not a plain statement of his
     claims. As a basic matter, the complaint does not clearly state what happened, when it happened
15
     or who was involved. The allegations in the second amended complaint are less clear than the
16
     prior complaint. Specifically, Plaintiff fails to identify the facts of what each of the defendants
17
     did or did not do which caused his constitutional violations. The allegations are mere “threadbare
18
     recitals of the elements of the cause of action.” It is unclear what each defendant did in response
19
     to Plaintiff’s complaint of pain. Plaintiff has been unable to cure this deficiency.
20
            C. Supervisor Liability
21
            Insofar as Plaintiff is attempting to sue any defendants as a supervisor, based solely upon
22
     his supervisory role, he may not do so. Liability may not be imposed on supervisory personnel for
23
     the actions or omissions of their subordinates under the theory of respondeat superior. Iqbal, 556
24
     U.S. at 676–77; Simmons v. Navajo Cty., Ariz., 609 F.3d 1011, 1020–21 (9th Cir. 2010); Ewing v.
25
     City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Jones v. Williams, 297 F.3d 930, 934 (9th
26
     Cir. 2002)
27
            Supervisors may be held liable only if they “participated in or directed the violations, or
28
                                                         4
     Case 1:20-cv-01430-DAD-BAM Document 13 Filed 03/31/21 Page 5 of 10


 1   knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th
 2   Cir. 1989); accord Starr v. Baca, 652 F.3d 1202, 1205–06 (9th Cir. 2011); Corales v. Bennett, 567
 3   F.3d 554, 570 (9th Cir. 2009). Supervisory liability may also exist without any personal
 4   participation if the official implemented “a policy so deficient that the policy itself is a

 5   repudiation of the constitutional rights and is the moving force of the constitutional violation.”

 6   Redman v. Cty. of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations and quotations

 7   marks omitted), abrogated on other grounds by Farmer v. Brennan, 511 U.S. 825 (1970).

 8            To prove liability for an action or policy, the plaintiff “must... demonstrate that his

 9   deprivation resulted from an official policy or custom established by a... policymaker possessed

10   with final authority to establish that policy.” Waggy v. Spokane County Washington, 594 F.3d

11   707, 713 (9th Cir.2010). When a defendant holds a supervisory position, the causal link between

12   such defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

13   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

14   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in
     civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.
15
     1982).
16
              Plaintiff’s conclusory statements, without factual support, are insufficient to state a
17
     cognizable claim of supervisory liability. See Iqbal, 556 U.S. at 678. Plaintiff has failed to allege
18
     facts to support that any supervisory Defendant participated in or directed the violations, or knew
19
     of the violations and failed to act to prevent them. Plaintiff also has failed to plead facts showing
20
     that any policy was a moving force behind the assault. See Willard v. Cal. Dep't of Corr. &
21
     Rehab., No. 14-0760, 2014 WL 6901849, at *4 (E.D. Cal. Dec. 5, 2014) (“To premise a
22
     supervisor's alleged liability on a policy promulgated by the supervisor, plaintiff must identify a
23
     specific policy and establish a ‘direct causal link’ between that policy and the alleged
24
     constitutional deprivation.”).
25
              D.     Deliberate Indifference to Serious Medical Needs
26
              While the Eighth Amendment of the United States Constitution entitles Plaintiff to
27
     medical care, the Eighth Amendment is violated only when a prison official acts with deliberate
28
                                                          5
     Case 1:20-cv-01430-DAD-BAM Document 13 Filed 03/31/21 Page 6 of 10


 1   indifference to an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir.
 2   2012), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th Cir.
 3   2014); Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012); Jett v. Penner, 439 F.3d 1091,
 4   1096 (9th Cir. 2006). Plaintiff “must show (1) a serious medical need by demonstrating that

 5   failure to treat [his] condition could result in further significant injury or the unnecessary and

 6   wanton infliction of pain,” and (2) that “the defendant’s response to the need was deliberately

 7   indifferent.” Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at 1096). Deliberate indifference is

 8   shown by “(a) a purposeful act or failure to respond to a prisoner’s pain or possible medical need,

 9   and (b) harm caused by the indifference.” Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at

10   1096). The requisite state of mind is one of subjective recklessness, which entails more than

11   ordinary lack of due care. Snow, 681 F.3d at 985 (citation and quotation marks omitted); Wilhelm,

12   680 F.3d at 1122.

13          A serious medical need exists if the failure to treat the condition could result in further

14   significant injury or the unnecessary and wanton infliction of pain. Jett v. Penner, 439 F.3d 1091,
     1096 (9th Cir. 2006). To act with deliberate indifference, a prison official must both be aware of
15
     facts from which the inference could be drawn that a substantial risk of serious harm exists, and
16
     he must also draw the inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Thus, a defendant
17
     is liable if he knows that plaintiff faces “a substantial risk of serious harm and disregards that risk
18
     by failing to take reasonable measures to abate it.” Id. at 847. “It is enough that the official acted
19
     or failed to act despite his knowledge of a substantial risk of harm.” Id. at 842. Also, “[p]rison
20
     officials are deliberately indifferent to a prisoner's serious medical needs when they deny, delay,
21
     or intentionally interfere with medical treatment,” Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir.
22
     2002) (internal citations and quotation marks omitted), or when they fail to respond to a prisoner's
23
     pain or possible medical need. Jett, 439 F.3d at 1096.
24
            In applying this standard, the Ninth Circuit has held that before it can be said that a
25
     prisoner’s civil rights have been abridged, “the indifference to his medical needs must be
26
     substantial. Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause
27
     of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle v
28
                                                         6
     Case 1:20-cv-01430-DAD-BAM Document 13 Filed 03/31/21 Page 7 of 10


 1   Gamble, 429 U.S. 97, 105–06 (1976)). “[A] complaint that a physician has been negligent in
 2   diagnosing or treating a medical condition does not state a valid claim of medical mistreatment
 3   under the Eighth Amendment. Medical malpractice does not become a constitutional violation
 4   merely because the victim is a prisoner.” Estelle, 429 U.S. at 106; see also Anderson v. County of

 5   Kern, 45 F.3d 1310, 1316 (9th Cir. 1995). Even gross negligence is insufficient to establish

 6   deliberate indifference to serious medical needs. See Wood v. Housewright, 900 F.2d 1332, 1334

 7   (9th Cir. 1990). Additionally, a prisoner’s mere disagreement with diagnosis or treatment does

 8   not support a claim of deliberate indifference. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

 9           A difference of opinion between an inmate and prison medical personnel—or between

10   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to

11   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

12   Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir 2004). “[T]o prevail on a claim involving

13   choices between alternative courses of treatment, a prisoner must show that the chosen course of

14   treatment ‘was medically unacceptable under the circumstances,’ and was chosen ‘in conscious
     disregard of an excessive risk to [the prisoner's] health.’ ” Toguchi, 391 F.3d at 1058.
15
             Plaintiff has alleged a serious medical need. He alleges he was diagnosed with hypercele.
16
     But Plaintiff fails to allege sufficient factual support that each defendant was deliberately
17
     indifferent to his medical need.
18
             Defendant Longia
19
             Plaintiff fails to state a cognizable claim against Longia for the October 2019 denial of the
20
     scheduled surgery. Plaintiff’s allegations merely show a difference of opinion. While the surgery
21
     was “deemed necessary,” Plaintiff’s conclusory allegations that Longia “knew that Plaintiff faced
22
     a substantial risk of serious harm and disregarded that risk by failing to take reasonable measures
23
     to abate it” are insufficient to state a claim. Plaintiff fails to allege any factual allegations to
24
     support his conclusory allegation. As Plaintiff has been previously informed, mere recitation of
25
     the elements does not state a cognizable claim.
26
             Defendant Toor
27
             Plaintiff fails to state a cognizable claim against Defendant Toor. Plaintiff fails to allege
28
                                                          7
     Case 1:20-cv-01430-DAD-BAM Document 13 Filed 03/31/21 Page 8 of 10


 1   that Defendant Toor knew that Plaintiff was in pain or that Plaintiff told Defendant Toor he was
 2   in pain.
 3            Defendant Torres
 4            Plaintiff fails to state a claim against Defendant Torres for the March 24, 2020

 5   cancellation of the surgery. Plaintiff state the cancellation was “for reasons unrelated to the need

 6   for surgery,” but fails to identify the reasons or why the cancellation violated his constitutional

 7   rights. A difference of opinion between an inmate and prison medical personnel—or between

 8   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to

 9   establish a deliberate indifference claim. Sanchez, 891 F.2d at 242. Plaintiff’s conclusory

10   allegations that Defendant Torres “was aware of the substantial risk of serious harm to plaintiff

11   but disregarded that risk by failing to take reasonable measures to abate it” are insufficient to state

12   a claim. Plaintiff fails to allege any factual allegations to support his conclusory allegation. As

13   Plaintiff has been previously informed, mere recitation of the elements does not state a cognizable

14   claim.
              Further, the documents attached to the complaint, Headquarters’ Level Response to
15
     Plaintiff’s Health Care appeal, (Doc. 12, p.6-7) dated August 26, 2020, states that one of the
16
     reasons for the cancellation was due the COVID-19 crisis in which only urgent and emergent
17
     health care services would be scheduled. The Headquarters’ Level Response states that specialty
18
     and routine care may be delayed due to minimizing inmate movement. Whether Plaintiff
19
     considered his condition “urgent to emergent” shows a difference of medical opinion.
20
              Defendant Pagal
21
              Similarly, Plaintiff fails to state a cognizable claim against Defendant Pagal for cancelling
22
     the approved surgery in October 2019. Like the other defendants, Plaintiff states conclusory
23
     allegations, merely reciting the elements of the claims without any factual support. Plaintiff’s
24
     conclusory allegations that Defendant Pagal “was aware of the substantial risk of serious harm to
25
     plaintiff but disregarded that risk by failing to take reasonable measures to abate it” are
26
     insufficient to state a claim. Plaintiff fails to allege any factual allegations to support his
27
     conclusory allegation.
28
                                                          8
     Case 1:20-cv-01430-DAD-BAM Document 13 Filed 03/31/21 Page 9 of 10


 1                 E. State Law Claims and “Federal Tort Claims Act”
 2          In claim 2, Plaintiff appears to be attempting to allege claims based upon violations of
 3   California law. Plaintiff alleges professional negligence and possibly tort claims against each
 4   Defendant.

 5          Under 28 U.S.C. § 1367(a), in any civil action in which the district court has original

 6   jurisdiction, the “district courts shall have supplemental jurisdiction over all other claims that are

 7   so related to claims in the action within such original jurisdiction that they form part of the same

 8   case or controversy under Article III of the United States Constitution,” except as provided in

 9   subsections (b) and (c). The Supreme Court has stated that “if the federal claims are dismissed

10   before trial, ... the state claims should be dismissed as well.” United Mine Workers of Am. v.

11   Gibbs, 383 U.S. 715, 726 (1966).

12          Although the Court may exercise supplemental jurisdiction over state law claims, Plaintiff

13   must first have a cognizable claim for relief under federal law. 28 U.S.C. § 1367. Plaintiff has

14   failed to state a cognizable claim.
            In claim 2, Plaintiff also states he is alleging a claim under the “Federal Tort Claims Act”
15
     (“FTCA”). Plaintiff fails to state a claim. The FTCA waives the sovereign immunity of the
16
     United States and provides a remedy for acts or omissions by federal employees that constitute
17
     torts under state law. See 28 U.S.C. § 1346; FDIC v. Meyer, 510 U.S. 471, 475–76 (1994). See,
18
     e.g., Osborn v. Haley, 549 U.S. 225, 229-32 (2007) (the United States is the proper defendant
19
     under the FTCA for claims that a federal employee committed a tort within the scope of his or her
20
     employment). Plaintiff has not alleged that any named defendant is a federal employee, and
21
     Plaintiff could not plausibly so allege since the allegations in the second amended complaint
22
     occurred while he was incarcerated at a state institution, by conduct of state actors.
23
            III.      Conclusion and Recommendations
24
            For the reasons stated, Plaintiff’s second amended complaint fails to state a cognizable
25
     claim for relief. Despite being provided with the relevant pleading and legal standards, Plaintiff
26
     has been unable to cure the identified deficiencies and further leave to amend is not warranted.
27
     Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).
28
                                                         9
     Case 1:20-cv-01430-DAD-BAM Document 13 Filed 03/31/21 Page 10 of 10


 1           Furthermore, IT IS HEREBY RECOMMENDED as follows:
 2           1. The federal claims in this action be dismissed based on Plaintiff’s failure to state a
 3                cognizable claim upon which relief may be granted; and
 4           2. The Court decline to exercise supplemental jurisdiction over Plaintiff’s purported state

 5                law claims.

 6           These Findings and Recommendation will be submitted to the United States District Judge

 7    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 8    (14) days after being served with these Findings and Recommendation, Plaintiff may file written

 9    objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

10    Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

11    specified time may result in the waiver of the “right to challenge the magistrate’s factual

12    findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

13    Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
      IT IS SO ORDERED.
15

16       Dated:     March 31, 2021                             /s/ Barbara    A. McAuliffe               _
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        10
